Warren, C. J.,
dissenting. I respectfully dissent from so much of the foregoing opinion as relates to the question of priority of Davis’ mortgage over the several liens established. The contracts under which the different claimants performed labor or furnished material were entirely separate and distinct, one from the other, and in my opinion the priority of each must be determined by the date at which he himself commenced to fulfill his contract, and not by the com*275mencement of some other work, under another contract by another person on the same building. The statute contemplates the completion of the building or erection under one contract, and in that event gives preference over any incumbrance made subsequent to the commencement of the building or erection, but does not relate to several contracts, each of which is made with reference to incumbrances as they exist at the time of commencing to fulfill them respectively.

Judgment affirmed in part and reversed in part.